 In the Matter Of POOL MANUFACTURING COMPANYandUNITED GARMENTWORKERS OF AMERICA, LOCAL UNION No. 251Case No. 16-R-726.-DecidedNovember. 15, 1943Mr. C. T. Freeman,of Sherman,Tex., andMr. Sidney L. Samuels,of Ft. Worth, Tex., for the Company.Mr. A. F. CadinaandMrs. Emily Jordanz,of San Antonio, Tex., forthe Union.MissFrances Lopinsky,of council to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Garment Workers of America,Local Union No. 251, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Pool Manufacturing Company, Sherman, Texas, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before H. Carnie Russell,Trial Examiner. Said hearing was held at Sherman, Texas, on Octo-ber 8, 1943.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej -udicial ,error and are hereby affirmed.All parties were afforded aiopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYPool Manufacturing Company, a Texas corporation, is engaged inthe manufacture of men's shirts, work, dress, and military trousers,one-piece work suits, sportswear, overalls, and allied garments at itsplant in Grayson County, near Sherman, Texas.During the calendar53 N. L. R. B., No. 115.648 POOL MANUFACTURING CO.649year 1942, the Company purchased in States other than the State ofTexas, cotton piece goods, threads, buttons, and other related materialsand items of the approximate value of $509,575,- which amounts toapproximately 85 percent of its purchases for that year.During thesame period the Company's sales to customers in States other thanTexas amounted to the approximate value of $704,633 or approxi-mately 63.S percent of its entiresalesfor that year.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Garment Workers of America, Local Union No. 251 affili-ated with the American Federation of Labor, is a labororganiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees until theUnion- has been certified by the Board in an appropriate unit.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union and the Company agree that an appropriate unit shouldconsist of all non-supervisory production employees of the Company,at its Sherman, Texas, plant, including those in the cutting andshipping departments.The Company contends that this unit de-scription covers' all of the Company's employees except its plantsuperintendent and its six junior executives.The Union, on the otherhand, contends that the description would exclude certain categoriesof employees hereinafter discussed.1.Main office employees.2The employees who work in the mainofficeof the plant are physically separated from the production1The Field Examiner reported that the Union submitted 201 authorization cards, allofwhich bore apparently genuine original signatures;that the names of 179 personsappearing on the cards were listed on the Company's pay roll of September 22, 1943,which contained the names of 319 employees in the appropriate unit ; that the cardswere dated 1 in August 1942; 195 in August and September 1943, 5 undated.A Credit Manager,stenographer,file clerk,statements and invoice checking clerk, book-keeper and cashier,sales accounting and general bookkeeper,perpetual inventory book-keeper,pay-roll bookkeeper,and accounts receivable bookkeeper. 650DECISIONS OF NATIONAL LABOR RELATIONS BOAIRDroom.Although their work is necessary to the operation of theplant, it is completely clerical in nature.These employees are not"production employees" in the usual sense and we shall, therefore,exclude them from the unit.2.Plant office employees.The plant office employees are separatedfrom the production room by a glass partition.They are stenog-raphers and clerks.The former do ordinary stenographic work;,thelattermake up size tickets and work coupons, keep personnel andproduction records.Their work bears the same relation to produc-tion as that of the main office employees, for which reason we shallexclude them from the unit.3.Shipping department employees.The Union would includewithin the unit all shipping department employees including theshipping clerk, but excluding the billing clerk and the assistantshipping department supervisor.As the duties of these two em-ployees, as well also as those of the shipping clerk, are more clericalthan productive, we shall exclude the shipping clerk, the billingclerk, and the assistant shipping department supervisor from theunit.4.Floorladies and Floormen.The floorladies and floormen are thedirect supervisors of groups of machine operators.All directions tothe operators come through them.They assign work, instruct new-comers, and keep records on the performance of the employees undertheir supervision.Although they have no authority to effect changesin the status of employees either directly or by recommendations, theirrecords are used as a basis for making such changes, and they areregarded by the persons working under them as representatives ofmanagement.We find that floorladies and floormen are supervisoryemployees and shall exclude them from the unit.5.The piece goods foremanis in charge of the piece goods depart-ment which is a stockroom for incoming stock.He checks in thestock, makes the proper records, and checks it out to the operators.He reports both to the plant superintendent and to the purchasingagent.Although the piece goods foreman has no authority to effectchanges in the status of employees, in our opinion he is not a "non-supervisory production employee."Because of his responsibility forthe operation of his department, the discretion which he may usetherein, and the nature of his duties, we shall exclude him from theunit.6.Janitor, watchmen, gardener.There are three watchmen, twoof them watchmen-sweepers, the third a full-time watchman.Theyand the janitor come on duty after regular working hours.The gar-dener is in charge of keeping the outside premises in order.Thesethree categories of workmen are clearly plant maintenance employees POOL MANUFACTURING COMPANY651whose work affects production only indirectly. , As they do not fallwithin the meaning of the term "production employees" we shall ex-clude them from the agreed unit.7.The boiler room employeeis in charge of taking care of theboiler.He also dyes buttons, threads, and materials.Since he is,in part, a production employee, we shall include him in the unit.We find that all production employees of the Company at itsSherman, Texas, plant, including employees in the shipping and cut-ting departments, and including the boiler room employee and themaintenance machinists,3 but excluding all main office employees,plant office employees, the shipping clerk, the billing clerk, the as-sistant shipping department supervisor, floorladies and floormen, thepiece goods foreman, the janitor, the watchmen, the gardener, and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or ef-fectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section !)(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pool Manufactur-ing Company, Sherman, Texas, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,3Both parties agreed that the maintenance machinists should be included. 652DECISIONS OF NATIONAL LABOR RELAT'ION'S BOARDabove, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by United Garment Workers of America, Local UnionNo. 251 affiliated with the American Federation of Labor, for thepurposes of collective bargaining.